Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Abraham Rosner on 02/08/2022.

Claim 8 has been amended as follows:
	The irrigation function-equipped suction device according to claim 4, wherein:
each of the first opening/closing joining member and the second opening/closing joining member includes
an opening/closing joining member body portion; and
a curve surface portion provided at each of opposite ends of both of the opening/closing joining member body portions, and
based on a cross-section perpendicular to a longitudinal direction of each of the opening/closing joining member body portions,
a largest cross-section of each of the curve surface portions is larger than a largest cross-section of each of the opening/closing joining member body portions, and
as observed in the longitudinal direction of each of the opening/closing joining member body portions,
each of the opening/closing joining member body portions is located within the largest cross-section of each of the curve surface portions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The subject matter of claim 1 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of: an irrigation path internal joining member included in the conversion mechanism, the irrigation path internal joining member making linear motion along the longitudinal direction of the irrigation path or the closing valve included in the second switch mechanism is disposed on a side opposite to the flexible tube relative to the rotation valve included in the first switch mechanism and the rotation drum included in the conversion mechanism, based on the plane perpendicular to the linear line along the longitudinal direction of the irrigation path, as recited in claim 1, in combination with the other elements recited in the independent claim. The closest relevant art is: Kamiyama et al. (US 2001/00337082). Kamiyam et al. does not, however, teach the features discussed above as recited in independent claim 1 and incorporation of such features into the irrigation function-equipped suction device of Kamiyam et al. would interfere with the specific locations and orientations of parts in order to carry out the intended functions associated with the device of Kamiyam et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783